'
t




                                                                               FILED
                                                                        IN CLERK'S OFFICE
                                                                    US DISTRICT COURT E.D. N.Y.
    UNITED STA TES DISTRICT COURT                                          DEC 1
    EASTERN DISTRICT OF NEW YORK                                    *         l 2019        *
    -----------------------------------------------------------------B"A __x_
    JOHN G. DAVIS ,                                                     U~KLYN OFFICE

                              Plaintiff,
                                                                                 DECISION & ORDER
                     V.                                                          18-CV-11 08 (WFK)


    COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
    -----------------------------------------------------------------------X

    WILLIAM F. KUNTZ II, United States District Judge:

            John G. Davis ("Plaintiff'), proceeding prose, fi led this social security action on

    February 20, 20 18. Pursuant to this Court 's order, Defendant served its motion to dismiss the

    Complaint on Plaintiff on October 22, 20 19. See ECF No. 13. Plaintiff requested additional

    time to file his response to the motion, which the Court granted, and his response was due June

    7, 20 19. See ECF Nos. 15-1 6, 18. On June 28, 20 19, Defendant requested the Court consider

    the motion fully briefed without any reply papers because Defendant never received opposition

    papers fro m Plaintiff. See ECF No. 19. T he Court granted Defendant's request the same day.

    On July 2, 201 9, Defendant fi led its motion to dismiss the Complaint and memorandum in

    support. See ECF No. 20; 20-1 .

             On August 12, 20 19, this Court issued an order directing Plaintiff to fi le his response or

    to show cause by September 27, 2019 why Defendant' s moti on should not be granted, and his

    case dismissed. On September 25, 20 19, Plaintiff issued the fo llowing letter to the Court:

             I am answering defendant's motion to dismiss your Honor. I went to an agency
             that could help me with legally defense so at this time I do not want to dismiss my
             case against Social Security at this time. I will inform you of the law firm that will
             represent me in this matter.



                                                           - 1-
ECF No. 24. To date, no counsel has filed a notice of appearance, and the Court has not r~ceived
                                                                                             i

any further communication from Plaintiff.

        Rule 41(b) of the Federal Rules of Civil Procedure provide, in relevant part, "[t]or failure

of the plaintiff to prosecute or to comply with ... any order of the court, a defendant may move

for dismissal of an action or any claim against the defendant." A district court has the inherent

power to dismiss a case with prejudice for lack of prosecution pursuant to Rule 41 (b). See Link

v. Wabash R.R. Co., 360 U.S. 626,629 (1962). By failing to respond in substance to

Defendant's motion and to comply with this Court's order directing him to explain why his

complaint should be not dismissed, Plaintiff has filed to pursue his claim. Therefore, the Court

concludes Plaintiffs noncompliance warrants dismissal, and that such dismissal be without

prejudice given Plaintiffs prose status.

        For the foregoing reasons, the above-captioned action is hereby DISMISSED without

prejudice for failure to prosecute pursuant to Rule 41 (b). The Clerk of Court is directed to close

this case.



                                                      SO ORDERED.




                                                                      s/WFK


                                                      HON. WILLIAM . KUNTZ, II
                                                      UNITED STAT S DISTRICT JUDGE


Dated: December 10, 2019
       Brooklyn, New York




                                                -2-
